DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed February 12, 2021 have been entered.
	Applicant’s amendment to the drawings have overcome the objection raised in the most recent Office Action as the element 430, not mentioned in the specification, has been removed from the drawings.
	Applicant’s amendment to drawing 8 has overcome the claim object raised in the most recent Office Action as “a time” replaces “the time”.
	Applicant’s amendments which specify that the drive member is element 199 in fig. 1B and Applicant’s remarks which draw attention to U.S. Pat. Nos. 5,243,988, 5,546,948, and 8,104,479 and/or U.S. patent application Ser. No. 14/837,829 incorporated by reference in their entirety which include rotational devices, systems, and methods that the system of fig. 1B may include, as described in paragraph [0036] of the specification, are sufficient to provide structure to the “drive member” interpreted under 35 USC 112(f). As such, the lack of written description and indefiniteness rejections, under 35 USC 112(a) and 35 USC 112(b) respectively, are withdrawn.
	Applicant’s amendments to the claims 1, 8-11, and 17 have overcome the indefiniteness rejections raised under 35 USC 112(b) in the most recent Office Action. Specially, claims 1 and 9-11 set forth that the processing engine is configured to perform the recited functions, as 
	Applicant’s amendments to at least claim 1 necessitate updating the provisional nonstatutory double patenting rejection to be copending Application No. 16/088,104 (hereinafter “Stigall ‘104”) in view of Shigeta (US 2017/0258333) and copending Application No. 16/089,126 (hereinafter “Stigall ‘126”) in view of Shigeta (US 2017/0258333).
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive member” in claim 13.

The “drive member” does appear to have sufficient structure in the disclosure. The drive member is shown in fig. 1B as element 199 and may include rotational elements of U.S. Pat. Nos. 5,243,988, 5,546,948, and 8,104,479 and/or U.S. patent application Ser. No. 14/837,829 incorporated by reference in their entirety [0036], and is referenced in paragraphs [0012], [0031], and [0050]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-11, 13, 15, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Castelino et al. (US 2014/0221842) (hereinafter “Castelino”) in view of Shigeta (US 2017/0258333).
Regarding claim 1, Castelino discloses a medical sensing system comprising: 
two or more laser emitters (laser 302, fig. 3; “laser source 302 may include, for example, multiple laser systems or diodes” [0028]) configured to emit laser pulses to tissue of a patient in a region of interest (described in [0028]-[0030] “wavelength for the laser source 302 is based on the absorption characteristics of the imaging target. Because the average optical penetration depth for intravascular tissue is on the order of several to tens of millimeters, the 400-2100 nm wavelength spectral range is suitable for IVPA applications”);
a measurement apparatus (IVPA imaging device 10, figs. 2 and 3) configured to be placed within a vascular pathway in the region of interest (IVPA is an intravascular 
receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (photoacoustic transducer 24 functions described in [0022]-[0023] including “photoacoustic transducer 24 for receiving photoacoustic signals generated by an illumination field, such as an illumination field generated by pulsed or continuous wave laser light”); 
transmit ultrasound signals (ultrasound transducer 26 functions described in [0023] including “ultrasound transducer 26 for generating and receiving pulse-echo ultrasound signals”); and 
receive ultrasound echo signals based on the transmitted ultrasound signals ultrasound transducer 26 functions described in [0023] including “ultrasound transducer 26 for generating and receiving pulse-echo ultrasound signals”); 
a processing engine (processor 310, fig. 3) in communication with the measurement apparatus (described in [0031]-[0032]), wherein the processing engine is configured to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals (image generation described in [0032]).
Castelino does not specifically disclose that the two or more light emitters emitting the light pulse to the tissue are disposed outside the body of the patient at two or more different orientations; and a display in communication with the processing engine, the display configured to visually display the image of the region of interest.
However, Shigeta, also in the field of internal photoacoustic imaging devices, does teach that the two or more light emitters emitting the light pulse to the tissue are disposed outside the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate one or more light emitters disposed outside of the body at two or more different orientations in order to order to produce “a photoacoustic image… [that] can be given a higher degree of clearness and higher resolution” [0121], and to incorporate a display in order to view the gathered photoacoustic/ultrasonic images and obtain information about the vascular tissue.
Regarding claim 2, Castelino discloses that the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one ultrasound transducer (transducer 
Regarding claim 3, Castelino discloses the at least one ultrasound transducer is further configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue ([0022], specifically in this embodiment there is a single transducer 24 which receives photoacoustic signals generated by a pulsed or continuous wave laser light and receives pulse-echo ultrasound emissions that result from generated ultrasound energy by the transducer 24). 
Regarding claim 4, Castelino discloses the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2), configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue ([0022]-[0023]).
Regarding claim 5, Castelino discloses the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2) configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue ([0022]-[0023]).
Regarding claim 7, Castelino discloses the region of interest comprises the vascular pathway and a region of tissue surrounding the vascular pathway (IVPA is an intravascular photoacoustic imaging device [0020]; applications further described in [0011], [0016], and [0019]).

Regarding claim 10, Castelino discloses the processing engine is further configured to activate the at least one transducer to transmit ultrasound signals (as seen in fig. 3, the processor 310 has inputs to the laser 302, which inputs to the delay 306, which inputs to the ultrasound pulser 304, wherein the ultrasound pulser 304 then controls operation of the transducer assembly 14, which includes transmission of ultrasound [0030]).
Regarding claim 11, Castelino discloses the processing engine is further configured to activate the at least one transducer to receive at least one of the sound waves and the ultrasound echo signals (as seen in fig. 3, the processor 310 has inputs to the laser 302, which inputs to the delay 306, which inputs to the ultrasound pulser 304, wherein the ultrasound pulser 304 then controls operation of the transducer assembly 14, which includes detection of photoacoustic signals and ultrasound signals [0030]).
Regarding claim 13, Castelino discloses the at least one transducer is coupled to a drive member (motor 312, fig. 3) that rotates the at least one transducer around a longitudinal axis of the measurement apparatus (as described in [0031], the motor 312 rotates the IVPA imaging device 10 which includes the transducer assembly 14 around a longitudinal axis in order “to generate photoacoustic and/or ultrasound pulse-echo signals from an entire cross-section of the imaging target” [0031]).

Castelino does not does not specifically disclose that the two or more light emitters are configured to emit light pulses simultaneously. 
However, Shigeta does teach the two or more light emitters are configured to emit light pulses simultaneously (as described in [0183] the photoacoustic imaging endoscope 701 has two light sources 710a and 710b and an external light source 910, wherein “the internal light source 710 a (710 b) and the external light source 910 are configured to emit light to the test object P simultaneously for respective detections of the photoacoustic waves”, seen in fig. 22).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate two or more laser emitters are configured to emit laser pulses simultaneously in order to more accurately image a subject with consistent light transmission.
Regarding claim 24, Castelino further discloses the measurement apparatus is further configured to alternately receive sound waves and the ultrasound echo signals (in [0022] it is described that receiving photoacoustic imaging signal and ultrasound imaging signals occurs in an alternating manner, and then it is described that the signals could be now received simultaneously, or not simultaneously [0023], which could be alternating such as what is disclosed in [0022]).
Regarding claim 25, Castelino discloses at least one of the two or more laser emitters (laser 302, fig. 3, “laser source 302 may include, for example, multiple laser systems or diodes” 
Castelino does not disclose at least one of the two or more light emitters is configured to emit light pulses at an oblique angle with respect to a longitudinal axis of the measurement apparatus.
However, Shigeta does teach at least one of the two or more light emitters (external light sources 504A and 504B are described in [0120]) is configured to emit light pulses at an oblique angle with respect to a longitudinal axis of the measurement apparatus (as seen in in annotated fig. 12 below, where each of the light sources 504A and 504B emit light in multiple directions, some of these directions being oblique angles with respect to the longitudinal axis of the measurement apparatus (photoacoustic endoscope 20, fig. 12)).

    PNG
    media_image1.png
    60
    626
    media_image1.png
    Greyscale

It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate emission of light pulses at an oblique angle with .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta, as applied to claim 4, in further view of Someda et al. (US 2011/0088477) (hereinafter “Someda”).
Regarding claim 8, Castelino discloses at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2) and the at least ultrasound transducer (transducer assembly 14 includes ultrasound transducer 26, fig. 2) measuring sound waves and ultrasound echo signals ([0023]). Further, the embodiment of Castelino pertaining to fig. 1 discloses alternating in measuring sound waves and ultrasound echo signals (in [0022] it is described that receiving photoacoustic imaging signal and ultrasound imaging signals occurs in an alternating manner, and then it is described that in the embodiment of fig. 2 that the signals could be now received simultaneously, or not simultaneously [0023], which could be alternating such as what is disclosed in the embodiment pertaining to fig. 1 described in [0022]). 
Modified Castelino does not disclose that during a time that the at least one photoacoustic transducer is measuring sound waves or the at least one ultrasound transducer is measuring ultrasound echo signals, the other of the at least one photoacoustic transducer or the at least one ultrasound transducer does not measure sound waves or ultrasound echo signals. 
However, Someda, also in the field of photoacoustic imaging, does teach during a time that the at least one photoacoustic transducer is measuring sound waves or the at least one ultrasound transducer is measuring ultrasound echo signals, the other of the at least one photoacoustic transducer or the at least one ultrasound transducer does not measure sound waves 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate during the time that the at least one photoacoustic transducer and the at least one ultrasound transducer is measuring sound waves or ultrasound echo signals, the other of the at least one photoacoustic transducer and the at least one ultrasound transducer does not measure sound waves or ultrasound echo signals in order to easily distinguish whether the acoustic wave is generated from transmission of a light or of acoustic waves.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta, as applied to claim 1, in further view of Ryan (US 2015/0257732).
Regarding claim 12, modified Castelino does not disclose the at least one transducer is disposed circumferentially around a distal portion of the measurement apparatus.  
However, Ryan, also in the field of measuring acoustic waves, does teach the at least one transducer (transducers 18, fig. 4A and 4B [0034]) is disposed circumferentially around a distal portion of the measurement apparatus (the configuration of the transducers 18 is described as being “annular” or “circumferential” on the medical device 10 in [0034] and seen in figs. 4A and 4B, and as seen in fig. 1, the transducers 18 are located as a distal portion of medical device 10). 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a transducer disposed circumferentially around a .

Claims 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta, as applied to claim 1, in further view of Wang et al. (US 2008/0173093).
Regarding claim 17, Castelino discloses two or more laser emitters (laser 302, fig. 3, “laser source 302 may include, for example, multiple laser systems or diodes” [0028], wherein emission of pulses is described in [0028]-[0030]).
Castelino does not disclose the two or more light emitters are disposed on an array outside the body of the patient.
However, Shigeta does teach the two or more light emitters (external light sources 504A and 504B are described in [0120]) is disposed on an array outside the body of the patient (the external light sources 504A and 504B include arrays of LEDS described in [0120], and the photoacoustic endoscope corresponds to element 20, as seen in figs. 12-13).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate one or more light emitters disposed in an array outside the patient’s body in order to produce “a photoacoustic image… [that] can be given a higher degree of clearness and higher resolution” [0121].
Modified Castelino does not disclose that the array of light emitters has an arcuate shape.
However, Wang, also in the field of photoacoustic imaging, does teach that the array of light emitters has an arcuate shape (as seen in figs. 2a and 2b, the optical fibers 30’ emitting light 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the array of light emitters has an arcuate shape in order to allow light to enter the subject in a “comparatively homogeneous manner” [0047].
Regarding claim 26, modified Castelino does not disclose that the two or more different orientations are convergent on the region of interest.  
However, Wang, also in the field of photoacoustic imaging, does teach that the two or more different orientations are convergent on the region of interest (as seen in figs. 2a and 2b, the optical fibers 30’ emitting light to the sample 18’are arranged in a circle, with each optical fiber 30’ having a different orientation relative to the sample 18’, wherein the circle configuration of the optical fibers 30’ is convergent on the sample 18’ as seen in figs. 2a and 2b and described in [0047])
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the two or more different orientations are convergent on the region of interest in order to completely illuminate the subject and allowing light to enter the subject in a “comparatively homogeneous manner” [0047].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

I. Provisional Nonstatutory Double Patenting Rejection with 16/088,104
Claims 1-5, 7-8, 15, and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-11 of copending Application No. 16/088,104 (hereinafter “Stigall ‘104”) in view of Shigeta (US 2017/0258333).
Regarding claim 1 of the present application, Stigall ‘104 discloses a medical sensing system (claim 1) comprising: 
a laser emitter configured to emit laser pulses to tissue of a patient in a region of interest, wherein the laser emitter emitting the laser pulses to the tissue is disposed outside the body of the patient (claims 1 and 5); 
a measurement apparatus configured to be placed within a vascular pathway in the region of interest (claim 1), wherein the measurement apparatus comprises at least one transducer (claims 7-11), wherein the measurement apparatus is configured to: 
receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (claims 8 and 10); 
transmit ultrasound signals (claim 7); and 
receive ultrasound echo signals based on the transmitted ultrasound signals (claim 7); 

a display in communication with the processing engine, the display configured to visually display the image of the region of interest (claim 3).
Stigall ‘104 does not disclose two or more laser emitters and that that two or more laser emitters are disposed outside the body of the patient at two different orientations.
However, Shigeta, also in the field of photoacoustic imaging, does teach two or more laser emitters and that that two or more laser emitters are disposed outside the body of the patient (external light sources 504A and 504B are described in [0120], and the photoacoustic endoscope corresponds to element 20, as seen in figs. 12-13) at two different orientations (The definition of orientation is “position in relation to true north, to points on the compass, or to a specific place or object” according to Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. With this, the light emitters 504A and 504B are at two or more different orientations relative to the target Q in the test object P, as seen in fig. 12 where the portion 503A containing the light emitter 504A and light emitter 504B is to the left of the target Q, with 504A being further from the target Q than 504B, and the portion 503B containing the light emitter 504A and light emitter 504B is to the right of the target Q, with 504B being further from the target Q than 504A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate one or more light emitters disposed outside of the body at two or more different orientations in order to order to produce “a photoacoustic image… [that] can be given a higher degree of clearness and higher resolution” [0121].

Regarding claim 3 of the present application, Stigall ‘104further discloses he at least one ultrasound transducer is further configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (claim 8).
Regarding claim 4 of the present application, Stigall ‘104 further discloses the measurement apparatus further comprises at least one photoacoustic transducer configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (claim 10).
Regarding claim 5 of the present application, Stigall ‘104 further discloses the measurement apparatus further comprises at least one photoacoustic transducer configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (claim 10).
Regarding claim 7 of the present application, Stigall ‘104 further discloses the region of interest comprises the vascular pathway and a region of tissue surrounding the vascular pathway (claim 1).
Regarding claim 8 of the present application, Stigall ‘104 further discloses the at least one photoacoustic transducer and the at least ultrasound transducer are configured to alternate in measuring sound waves and ultrasound echo signals, wherein during a time that the at least one photoacoustic transducer is measuring sound waves or the at least one ultrasound transducer is measuring ultrasound echo signals, the other of the at least one photoacoustic transducer or the at 
Regarding claim 15 of the present application, Stigall ‘104 does not disclose the two or more light emitters are configured to emit light pulses simultaneously.
However, Shigeta does teach the two or more light emitters are configured to emit light pulses simultaneously (as described in [0183] the photoacoustic imaging endoscope 701 has two light sources 710a and 710b and an external light source 910, wherein “the internal light source 710 a (710 b) and the external light source 910 are configured to emit light to the test object P simultaneously for respective detections of the photoacoustic waves”, seen in fig. 22).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate two or more laser emitters are configured to emit laser pulses simultaneously in order to more accurately image a subject with consistent light transmission.
Regarding claim 24 of the present application, Stigall ‘104 further discloses the measurement apparatus is further configured to alternately receive sound waves and the ultrasound echo signals (claims 9 and 11).
Regarding claim 25 of the present application, Stigall ‘104 does not disclose at least one of the two or more laser emitters is configured to emit laser pulses at an oblique angle with respect to a longitudinal axis of the measurement apparatus.
However, Shigeta does teach at least one of the two or more light emitters (external light sources 504A and 504B are described in [0120]) is configured to emit light pulses at an oblique angle with respect to a longitudinal axis of the measurement apparatus (as seen in in annotated fig. 12 below, where each of the light sources 504A and 504B emit light in multiple directions, 

    PNG
    media_image1.png
    60
    626
    media_image1.png
    Greyscale

It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate emission of light pulses at an oblique angle with respect to a longitudinal axis of the measurement apparatus in order to image a wider area without the need of more light emitters to span the entire surface of the test object.
This is a provisional nonstatutory double patenting rejection.

II. Provisional Nonstatutory Double Patenting Rejection with 16/089,126
Claims 1-5, 7-8, 12-13, 15, and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-15 of copending Application No. 16/089,126 (hereinafter “Stigall ‘126”) in view of Shigeta (US 2017/0258333).

a laser emitter configured to emit laser pulses to tissue of a patient in a region of interest, wherein the laser emitter emitting the laser pulses to the tissue is disposed outside the body of the patient (claim 1); 
a measurement apparatus configured to be placed within a vascular pathway in the region of interest (claim 1), wherein the measurement apparatus comprises at least one transducer (claims 10-13), wherein the measurement apparatus is configured to: 
receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (claims 12-13); 
transmit ultrasound signals (claim 10); and 
receive ultrasound echo signals based on the transmitted ultrasound signals (claims 10-11 and 13); 
a processing engine in communication with the measurement apparatus (claim 3), wherein the processing engine is configured to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals (claim 3); and 
a display in communication with the processing engine, the display configured to visually display the image of the region of interest (claim 4).
Stigall ‘126 does not disclose two or more laser emitters and that that two or more laser emitters are disposed outside the body of the patient at two different orientations.
However, Shigeta, also in the field of photoacoustic imaging, does teach two or more laser emitters and that that two or more laser emitters are disposed outside the body of the patient (external light sources 504A and 504B are described in [0120], and the photoacoustic endoscope 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate one or more light emitters disposed outside of the body at two or more different orientations in order to order to produce “a photoacoustic image… [that] can be given a higher degree of clearness and higher resolution” [0121].
Regarding claim 2 of the present application, Stigall ‘126 further discloses the measurement apparatus further comprises at least one ultrasound transducer configured to transmit ultrasound signals and receive ultrasound echo signals based on the transmitted ultrasound signals (claim 10).
Regarding claim 3 of the present application, Stigall ‘126 further discloses he at least one ultrasound transducer is further configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (claim 11).
Regarding claim 4 of the present application, Stigall ‘126 further discloses the measurement apparatus further comprises at least one photoacoustic transducer configured to 
Regarding claim 5 of the present application, Stigall ‘126 further discloses the measurement apparatus further comprises at least one photoacoustic transducer configured to receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (claim 12).
Regarding claim 7 of the present application, Stigall ‘126 further discloses the region of interest comprises the vascular pathway and a region of tissue surrounding the vascular pathway (claim 1).
Regarding claim 8 of the present application, Stigall ‘126 further discloses the at least one photoacoustic transducer and the at least ultrasound transducer are configured to alternate in measuring sound waves and ultrasound echo signals, wherein during a time that the at least one photoacoustic transducer is measuring sound waves or the at least one ultrasound transducer is measuring ultrasound echo signals, the other of the at least one photoacoustic transducer or the at least one ultrasound transducer does not measure sound waves or ultrasound echo signals (claim 13). 
Regarding claim 12 of the present application, Stigall ‘126 further discloses (the at least one transducer is disposed circumferentially around a distal portion of the measurement apparatus (claim 14).
Regarding claim 13 of the present application, Stigall ‘126 further discloses the at least one transducer is coupled to a drive member that rotates the at least one transducer around a longitudinal axis of the measurement apparatus (claim 15).

However, Shigeta does teach the two or more light emitters are configured to emit light pulses simultaneously (as described in [0183] the photoacoustic imaging endoscope 701 has two light sources 710a and 710b and an external light source 910, wherein “the internal light source 710 a (710 b) and the external light source 910 are configured to emit light to the test object P simultaneously for respective detections of the photoacoustic waves”, seen in fig. 22).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate two or more laser emitters are configured to emit laser pulses simultaneously in order to more accurately image a subject with consistent light transmission.
Regarding claim 24 of the present application, Stigall ‘126 further discloses the measurement apparatus is further configured to alternately receive sound waves and the ultrasound echo signals (claim 13).
Regarding claim 25 of the present application, Stigall ‘126 does not disclose at least one of the two or more laser emitters is configured to emit laser pulses at an oblique angle with respect to a longitudinal axis of the measurement apparatus.
However, Shigeta does teach at least one of the two or more light emitters (external light sources 504A and 504B are described in [0120]) is configured to emit light pulses at an oblique angle with respect to a longitudinal axis of the measurement apparatus (as seen in in annotated fig. 12 below, where each of the light sources 504A and 504B emit light in multiple directions, some of these directions being oblique angles with respect to the longitudinal axis of the measurement apparatus (photoacoustic endoscope 20, fig. 12)).

    PNG
    media_image1.png
    60
    626
    media_image1.png
    Greyscale

It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate emission of light pulses at an oblique angle with respect to a longitudinal axis of the measurement apparatus in order to image a wider area without the need of more light emitters to span the entire surface of the test object.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicant sets forth on p. 9-10 of the remarks that Castelino and Shigeta does not disclose the two or more laser emitters emitting the laser pulses to the tissue are disposed outside the body of the patient at two or more different orientations. Specifically, that that is no disclosure or suggestion that the external light sources 504A and 504B of Shigeta are disposed in different orientations. This has been fully considered and found not persuasive. Applicant’s arguments do not replace evidence where evidence is necessary. See MPEP 2145(I). First, external light source 504A and an external light source 504B” [0115]. As defined by Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd, orientation is “position in relation to true north, to points on the compass, or to a specific place or object”. With this, Shigeta’s fig. 12 shows external light sources 504A and an external light sources 504B each having a different orientation relative to the target Q in the test object P. The portion 503A containing the light emitter 504A and light emitter 504B is to the left of the target Q, with 504A being further from the target Q than 504B, and the portion 503B containing the light emitter 504A and light emitter 504B is to the right of the target Q, with 504B being further from the target Q than 504A. Therefore, the combination of Castelino and Shigeta does disclose the two or more laser emitters emitting the laser pulses to the tissue are disposed outside the body of the patient at two or more different orientations.
Applicant sets forth on p. 10 of the remarks that Castelino and Shigeta do not disclose the subject matter of dependent claims 2-5, 7, 9-11, 13, 15, and 17, as Castelino and Shigeta do not disclose all features of claim 1. This has been fully considered and found not persuasive. As discussed above, Castelino and Shigeta do disclose all features of claim 1.
Applicant sets forth on p. 11 of the remarks that Castelino and Shigeta do not disclose the subject matter of dependent claim 8, as Castelino and Shigeta do not disclose all features of claim 1. This has been fully considered and found not persuasive. As discussed above, Castelino and Shigeta do disclose all features of claim 1.
Applicant sets forth on p. 11 of the remarks that Castelino and Shigeta do not disclose the subject matter of dependent claim 12, as Castelino and Shigeta do not disclose all features of 
Applicant sets forth on p. 11 of the remarks that Castelino and Shigeta do not disclose the subject matter of newly added dependent claim 24-26, as Castelino and Shigeta do not disclose all features of claim 1. This has been fully considered and found not persuasive. As discussed above, Castelino and Shigeta do disclose all features of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793              

                                                                                                                                                                              /SERKAN AKAR/Primary Examiner, Art Unit 3793